Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2005

USA v. Siramur
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Siramur" (2005). 2005 Decisions. Paper 1412.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1412


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-1912


                           UNITED STATES OF AMERICA

                                           v.

                                 MARK G. SIRAMUR,
                                              Appellant


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            D.C. Criminal No. 96-cr-00030
                          (Honorable Terrence F. McVerry)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 7, 2005

         Before: SCIRICA, Chief Judge, ROTH and BECKER, Circuit Judges

                                (Filed March 30, 2005)




                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Appellant Mark Siramur pled guilty to one count of conspiracy to distribute more

than 100 kilograms of marijuana in violation of 21 U.S.C. § 846. The District Court
sentenced Siramur to 60 months in prison followed by three years of supervised release.

Siramur does not challenge his conviction.

       Appellant challenges his sentence under United States v. Booker, 543 U.S. - -, 125
S. Ct. 738 (2005). Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker.




                                             2